Citation Nr: 0420718	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
and lumbar degenerative disc disease.  

2.  Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to May 
1957, from January 1958 to December 1960 and from December 
1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection for 
residuals of a back injury and bilateral hearing loss was 
denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the February 2004 Travel Board Hearing the veteran 
testified that he injured his back in July 1958 while in jump 
school.  He stated that during a parachute jump he 
accidentally landed on his back.  However, his DD214s do not 
show that he was a parachutist.  The veteran stated that he 
was a member of the 82nd Airborne and that he suffered a 
punctured eardrum during a flight from the Airborne 
convention back to Fort Bragg in 1958.  The veteran's DD214 
does not show that he was a member of the 82nd Airborne.  His 
DA20 is needed to verify that he was in jump school and to 
ascertain his status with the 82nd Airborne.  

The Board notes that the veteran was afforded VA examinations 
in June 2002 and July 2002.  However, the VA examiners did 
not provide opinions as to whether it at least as likely as 
not that the veteran's current back disorders and bilateral 
defective hearing were incurred in or aggravated by service.  
In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 
3.159(c)(4).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

The June 2002 VA examiner stated that the veteran's medical 
records were not available at the time of the examination.  
The VA audio examiner did not indicate that the claims folder 
had been reviewed.  An examination should include a review of 
"the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet. App. 121 (1991), which 
required that the records of prior treatment be taken into 
account at the time of an evaluation.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for the following development:

1.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, request the veteran's DA20.  
The NPRC should be requested to proceed 
with all reasonable alternative-source 
searches that may be indicated by this 
request.  

2.  Afford the veteran VA orthopedic and 
audiological examinations.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiners prior to the examination.  

3.  After reviewing the complete claims 
folder, to include the service medical 
records and DA20, the VA orthopedic and 
audiologic examiners are requested to 
render opinions as to whether it is at 
least as likely as not that any current 
back disorder and/or bilateral defective 
hearing was incurred in or aggravated 
during service.  The VA examiners are 
requested to indicate in the examination 
reports that the claims file has been 
reviewed.  All indicated special studies 
deemed necessary must be accomplished.  
The VA examiners are requested to provide 
a complete rationale for all conclusions 
reached and opinions expressed.  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

5.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative, if any, should 
be provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



